232 S.W.3d 669 (2007)
Bryan COOKSON and December Cookson, Plaintiffs/Appellants,
v.
William E. ECKELKAMP and Margaret Eckelkamp, Trustees of the Eckelkamp Revocable Living Trust U/A September 11, 1984, Defendants/Respondents.
No. ED 88824.
Missouri Court of Appeals, Eastern District, Division Two.
September 11, 2007.
Christopher W. Jensen, Union, MO, for appellant.
Robert A. Zick, Washington, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
The plaintiffs, Bryan and December Cookson, appeal the judgment entered by the Circuit Court of Franklin County dismissing their petition against the defendant, the Trustee of the Eckelkamp Revocable Living Trust U/A September 11, 1984. The plaintiffs sought to widen a private road as a way of strict necessity, pursuant to section 228.342 RSMo. (2000). Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(1).